774 N.W.2d 691 (2009)
Steven RAAB and Amber Raab, Plaintiffs-Appellants,
v.
RIVER RIDGE-SALINE, LLC, Defendant-Appellee.
Docket No. 139255. COA No. 280335.
Supreme Court of Michigan.
November 20, 2009.

Order
On order of the Court, the application for leave to appeal the May 12, 2009 judgment of the Court of Appeals is considered. We direct the Clerk to schedule oral argument on whether to grant the application or take other peremptory action. MCR 7.302(H)(1). The parties shall submit supplemental briefs within 42 days of the date of this order addressing whether the Washtenaw Circuit Court violated AO 1998-1 by remanding the case based on its review of documents the plaintiffs submitted with their response to the defendant's motion for summary disposition. See Etefia v. Credit Technologies Inc., 245 Mich. App. 466, 628 N.W.2d 577 (2001). The parties should avoid submitting a mere restatement of the arguments made in their application papers.